UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-1678 BUTLER NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Kansas 41-0834293 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19920 West 161st Street, Olathe, Kansas 66062 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(913) 780-9595 Former name, former address and former fiscal year if changed since last report: Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days:Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):Yes T No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filer T Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No T The number of shares outstanding of the Registrant's Common Stock, $0.01 par value, as of September 3, 2012 was 58,146,314 shares. BUTLER NATIONAL CORPORATION AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Item 1 Financial Statements PAGE NO. Condensed Consolidated Balance Sheets – July 31, 2012 and April 30, 2012 3 Condensed Consolidated Statements of Operations - Three Months ended July 31, 2012and 2011 4 Condensed Consolidated Statements of Cash Flows - Three Months ended July 31, 2012and 2011 5 Notes to Condensed Consolidated Financial Statements 6-7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 7-15 Item 3 Quantitative & Qualitative Disclosures about Market Risk 15 Item 4 Controls and Procedures 15-16 PART II. OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 (Removed and Reserved) Item 5 Other Information 17 Item 6 Exhibits 17-18 Signatures 19 2 Index BUTLER NATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS As of July 31, 2012 and April 30, 2012 (in thousands except per share data) (unaudited) July 31, 2012 April 30, 2012 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Inventories Raw materials Work in process Finished goods Total inventory Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT: Land and building Aircraft Machinery and equipment Office furniture and fixtures Leasehold improvements 31 31 Accumulated depreciation ) ) Total property, plant and equipment SUPPLEMENTAL TYPE CERTIFICATES (net of amortization of$2,514 at July 31, 2012 and $2,500 at April 30, 2012) OTHER ASSETS: Deferred tax asset Other assets (net of accumulated amortization of $671 at July 31, 2012 and $538 at April 30, 2012) Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Line of credit $ $ Current maturities of long-term debt and capital lease obligations Accounts payable Customer deposits Gaming facility mandated payment Compensation and compensated absences Accrued income tax ) 47 Other Total current liabilities LONG-TERM DEBT AND CAPITAL LEASE OBLIGATIONS, NET OF CURRENT MATURITIES: Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, par value $5: Authorized 50,000,000 shares, all classes Designated Classes A and B 200,000 shares $1,000 Class A, 9.8%, cumulative if earned liquidation and redemption value $100, no shares issued and outstanding - - $1,000 Class B, 6%, convertible cumulative, liquidation and redemption value $1,000, no shares issued and outstanding - - Common stock, par value $.01:Authorized 100,000,000 shares issued and outstanding 58,146,314 shares at July 31, 2012and 57,907,564 shares at April 30, 2012 Common stock, owed but not issued 278,573 shares at July 31, 2012 and at April 30, 2012 3 3 Capital contributed in excess of par Treasury stock at cost, 600,000 shares ) ) Retained Earnings Total stockholders’ equity Butler National Corporation Noncontrolling Interest in BHCMC, LLC Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements 3 Index BUTLER NATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JULY 31, 2 (in thousands, except per share data) (unaudited) THREE MONTHS ENDED July 31, REVENUES: Professional services $ $ Aerospace products Total revenues COSTS AND EXPENSES: Cost of professional services Cost of aerospace products Marketing and advertising Employee benefits Depreciation and amortization General, administrative and other Total costs and expenses OPERATING INCOME OTHER INCOME (EXPENSE): Interest expense ) ) Other income (expense), net 9 3 Total other income (expense), ) ) INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES Provision for income taxes 82 NET INCOME Net income attributable to noncontrolling interest in BHCMC, LLC ) ) NET INCOME ATTRIBUTABLE TO BUTLER NATIONAL CORPORATION $ $ BASIC EARNINGS PER COMMON SHARE $ $ WEIGHTED AVERAGE SHARES USED IN PER SHARE CALCULATION DILUTED EARNINGS PER COMMON SHARE $ $ WEIGHTED AVERAGE SHARES USED IN PER SHARE CALCULATION The accompanying notes are an integral part of these financial statements. 4 Index BUTLER NATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDING JULY 31, 2 (dollars in thousands) (unaudited) THREE MONTHS ENDED July 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile cash flows from operating activities Depreciation and amortization Stock issued for services 91 - Stock options issued to employees and directors 37 Changes in assets and liabilities Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable ) Customer deposits - Accrued liabilities ) ) Gaming facility mandated payment ) ) Other liabilities 10 ) Cash flows from operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Cash flows from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Borrowings line of credit, net ) Contributed capital - 5 Borrowings of promissory notes, long-term debt and capital lease obligations - Repayments of promissory notes, long-term debt and capital lease obligations ) ) Cash flows from financing activities ) ) NET INCREASE (DECREASE) IN CASH ) CASH, beginning of year CASH, end of year $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $
